Citation Nr: 0817794	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis, to 
include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In September 2004, in pertinent part, the RO denied 
entitlement to hepatitis B and deferred a decision on the 
claim for service connection for hepatitis C.  In a decision 
dated later in September 2004, the RO denied service 
connection for hepatitis C.  In a May 2005 rating decision, 
the RO denied service connection for PTSD.  The veteran's 
disagreement with these denials of service connection led to 
this appeal.

In a June 2007 statement, the veteran indicated that he could 
"hardly feel" his feet due to his service-connected 
diabetes.  The Board finds this statement raises a claim of 
service connection for peripheral neuropathy of the feet 
secondary to his service-connected diabetes.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Hepatitis was not shown during service or for many years 
thereafter; there is not competent evidence of record that 
indicates that the veteran has hepatitis, including type B 
and C, which began during active service or is otherwise 
linked to such service, to include his exposure to herbicide 
agents while in Vietnam.

3.  The record contains competent evidence of a diagnosis of 
PTSD; however, the veteran did not engage in combat with the 
enemy and he has not supplied sufficient information 
regarding an alleged in-service stressor to attempt 
verification.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis, to include B and C, is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was sent a February 2004 VCAA notification letter 
regarding the claim for hepatitis B and C.  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

In addition, the veteran was informed that the following 
would help VA make a decision:  dates of medical treatment 
during service; statements from persons who knew the veteran 
when he was in service and know of any disability that he had 
during service; records and statements from service medical 
personnel; employment physical examinations; medical evidence 
from hospitals, clinics and private physicians of treatment 
since military service; pharmacy prescription records; and 
insurance examination reports.  The veteran was also informed 
to send VA any medical reports he had and was provided with a 
questionnaire regarding risk factors for hepatitis.  After 
review of the contents of this record, the Board finds that 
VA substantially satisfied the requirement that the veteran 
be informed to provide any evidence in his possession that 
pertains to the claim.  

The veteran was issued multiple VCAA letters regarding the 
claim for service connection for PTSD.  In a December 2004 
VCAA notification letter, the veteran was directed to 
complete an enclosed questionnaire, give VA reports of 
private physicians who treated the veteran for the 
disability, and to tell VA regarding participation at a Vet 
Center.  He was also provided information regarding 
substantiating that he had engaged in combat.  The veteran 
was sent additional letters in February 2005, March 2005, and 
June 2007.  In the June 2007 VCAA notification letter, the RO 
informed the veteran that VA needed detailed information in 
order to research military records for the claimed stressor 
for PTSD.  The RO detailed evidence that they sought, 
including the approximate date(s) when each event took place 
(within a two month range).  He was informed that a failure 
to respond or an incomplete response may result in denial of 
the claim.

These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a) for the claim of service connection for PTSD.  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

With respect to the Dingess requirements, while letters noted 
above failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, several 
of the VCAA letters noted above that were issued regarding 
the claim for service connection for PTSD were issued after 
the RO decision that denied service connection for PTSD.  The 
Board notes that the February 2004 VCAA letter regarding 
hepatitis was issued prior to the September 2004 rating 
decision denying the claim; thus, this letter was timely.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claim for service connection for PTSD but 
such error is rebutted by the record.  The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claims, as demonstrated by the August 
2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records and private medical records.  

The Board notes that the veteran was not provided with a VA 
examination in which an examiner provided an opinion 
regarding whether there is a nexus between a current 
diagnosis of hepatitis and service.  The veteran has also not 
been furnished a psychiatric examination that includes an 
opinion regarding whether he has PTSD and, if so, whether 
such is linked to an alleged in-service stressor.  In 
disability compensation claims, VA must provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection for hepatitis, 
there is no competent evidence that links a current diagnosis 
of hepatitis to service.  Regarding risk factors for 
contracting hepatitis, as will be discussed more fully below, 
the veteran has submitted conflicting evidence regarding his 
alleged in-service risk factors.  Thus, the Board finds his 
statements of the claimed in-service events is not credible.  
As there is no credible evidence of in-service risk factors, 
there is no duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

Regarding the claim for PTSD, the Board finds that the 
veteran did not engage in combat with the enemy and he has 
not provided sufficient information on which to attempt 
verification of his alleged in-service stressor.  As a 
collaborated (verified) stressor is required for service 
connection for PTSD, there is no duty to provide another 
examination or a psychiatric (competent) opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations: Hepatitis

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Hepatitis is not 
one of the presumptive diseases listed in 38 C.F.R. 
§3.309(e).  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725,  2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

Factual Background:  Hepatitis

The veteran contends that he has hepatitis due to service.  
Service medical records are negative for any findings 
relating to hepatitis.  However, a latency period for certain 
types of hepatitis is stipulated and the record contains 
medical evidence that the veteran has a current diagnosis of 
hepatitis.   

In February 2004, the veteran submitted a Risk Factors for 
Hepatitis Questionnaire.  He indicated that he had not ever 
used intravenous drugs, intranasal cocaine, had not engaged 
in high-risk sexual activity, had hemodialysis, had any 
tattoos or body piercings, shared toothbrushes or razor 
blades, had acupuncture with non-sterile needles, had a blood 
transfusion, or been exposed to any contaminated blood or 
fluids as a healthcare worker.

In an August 2004 VA treatment record, a clinician wrote that 
the veteran's hepatitis was possibly contracted by cleaning 
up bodies in Vietnam or multiple sexual partners in the past.  

In a September 2004 VA contract examination report that 
evaluated his eyes, the veteran denied drug abuse.  In the 
September 2004 rating decision, the RO reported that the 
veteran has stated that he had received a blood transfusion 
in service.

In a November 2004 VA treatment record, it was recorded that 
the veteran has snorted (intranasal) some cocaine many years 
ago.

In a January 2005 treatment record, the veteran denied the 
use of illicit drugs.

In a March 2006 correspondence to a Member of Congress, the 
veteran wrote:  "hepatitis - all those needles in basic and 
no cleaning."  The Board construes this statement as an 
assertion that his hepatitis is due to immunizations 
administered parenterally (by injection).  The veteran also 
indicated that his hepatitis was due to his in-service 
exposure to herbicides, to include Agent Orange.

The veteran submitted a May 2006 substantive appeal (VA Form 
9).  He wrote that he did not "do drugs" and had not had a 
blood test since the service.  He also indicated that he 
received inoculations in service with an air gun that had 
been used on other people, and that this was not sanitary.

Analysis:  Hepatitis  

The Board finds that the veteran does not have hepatitis 
attributable to service.  Hepatitis is not one of the 
diseases presumed by VA to be due to herbicide exposure.  See 
38 C.F.R. § 3.309(e).  Further, there is no medical evidence 
of record that links his hepatitis to exposure to an 
herbicide agent.  In addition, as this claim was filed after 
October 1990, service connection cannot be granted if it is 
shown that hepatitis was the result of abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m). 

As to the other alleged in-service risk factors, in 
concluding that the veteran's hepatitis is not attributable 
to service, the Board relies on the absence of non-
speculative medical evidence that the veteran's hepatitis is 
due to service.  In this regard the Board highlights the 
August 2004 VA treatment record that indicated that the 
veteran's hepatitis was possibly contracted by cleaning up 
bodies in Vietnam or multiple sexual partners in the past.  
The Board finds that the use of the term "possibly" makes 
the opinion speculative, as the term does not indicate that 
it is at least as likely as not that the disability is 
related to service and does not indicate a level of 
certainly.  Such a speculative opinion is of no probative 
value.  38 C.F.R. § 3.102 (2007) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship.

The Board notes that the veteran reported in a VA Risk Factor 
Questionnaire that he had not used intranasal cocaine and had 
not had high risk sexual activity.  As outlined above, 
however, in a November 2004 treatment record the veteran 
indicated that he had used intranasal cocaine, and in an 
August 2004 out-patient clinic record that he had multiple 
sexual partners.  Further, the service medical records do not 
document a blood transfusion in service and the veteran had 
indicated in his February 2004 Hepatitis Risk Factor 
Questionnaire that he had no history of a blood transfusion.  
Regarding the assertion that he contracted hepatitis from 
unsanitary conditions while receiving inoculations, there is 
no indication in the service records of such conditions or 
any problems with routine inoculations, nor is there 
competent medical evidence that links the veteran's hepatitis 
to this alleged risk factor.

The Board notes that the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Based on 
the record contradicting the veteran's earlier responses, the 
Board finds that the veteran's statements regarding in-
service risk factors lack credibility, to include an 
assertion that the disability is due to an in-service blood 
transfusion.  

As to the veteran's assertion that he has hepatitis 
attributable to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hepatitis 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Factual Background:  PTSD

The veteran contends that he has PTSD due to service.  The 
veteran service medical records do not document any treatment 
or diagnosis of a psychiatric disability.  The record 
indicates that he was an avionics mechanic during service.  
Personnel records of file do no provide evidence that the 
veteran engaged in combat and the veteran did not received 
any medals indicative of combat.

Multiple documents indicate that the veteran has been 
diagnosed as having major depressive disorder.  In an August 
2004 VA treatment record, a clinician noted that the veteran 
had symptoms of depression and had previously been diagnosed 
as having depression.  The veteran denied any manic episodes 
or symptoms of PTSD.  The clinician indicated that this was 
despite that the veteran had lost "all of his friends" in 
Vietnam.  The clinician listed that the veteran had worked as 
a "door gunner and radio tech" in the Army.  VA treatment 
records dated between January 2005 and November 2006 indicate 
that the veteran had major depressive disorder, in full 
remission.

In a January 2005 letter, the veteran wrote that he was 
diagnosed as having "stress disorder" six to seven years 
prior.  He wrote that his doctor believed the disability 
stemmed from conditions in Vietnam.  He indicated that he had 
experienced lack of sleep from nightmares, constant rocket 
and mortar attacks, loss of life, and fear of dying.  In a 
separate document submitted at this time, the veteran 
described the events (stressors) which he experienced during 
service that he felt contributed to his PTSD.  He listed his 
stressors as the following:  "daily exposure to death"; 
"not knowing I would live through it"; "getting hit by 
rockets and mortars almost every night for two years"; and 
"losing all my friends."  He indicated that these events 
took place in 1969, 1970 and 1971.  He also reported that 
these events took place in Pleiku and Chu Lai.

In February 2007, the veteran was evaluated by VA internal 
medicine.  The clinician completing this document found that 
the veteran had major depressive disorder "with recent 
nightmares about Vietnam over the past 3-4 months (likely 
secondary to PTSD)."

The record also contains a May 2007 mental health note.  The 
veteran reported that he had been experiencing signs and 
symptoms of PTSD for the past few weeks.  The clinician 
reported that the veteran had many episodes of being scared 
for his life, but did not specifically describe any one 
event.  The clinician documented the veteran's symptoms.  The 
veteran stated that he had been hypervigilant, but that he 
was able to work and never got to the point of interference 
with his life.  The veteran reported, however, that these 
symptoms were hurting his relationships but the clinician 
indicated that the veteran did not seem to know what PTSD 
was.  The clinician diagnosed major depressive disorder and 
delayed onset PTSD.

The record also contains a June 2007 mental health consult.  
Diagnosis was recurrent major depressive disorder and delayed 
onset PTSD.

In July 2007, the RO completed a memorandum making a formal 
finding that the record lacked required information to verify 
stressors in connection to the claim for service connection 
for PTSD.

Analysis:  PTSD

While somewhat conflicting, the record contains competent 
psychiatric evidence that the veteran has been diagnosed as 
having PTSD.  The primary impediment to a grant of service 
connection in this case is the absence of a verified in-
service stressor upon which a diagnosis of PTSD was based.  
That is, there is no competent or credible evidence of any of 
the veteran's alleged in-service stressors.  The record 
indicates that the veteran was an avionics mechanic.  While 
the veteran gave a history of being a door gunner in Vietnam 
when evaluated in August 2004 (approximately 33 years after 
his discharge from service), there is no evidence in the 
personnel records to substantiate that he had such active 
duty.  There is no indication in the service records that he 
received a medal or decoration evincing combat duty.  
Therefore, any alleged stressors require verification.  
Cohen, Moreau, Dizoglio, supra.  

As outlined above, the veteran has asserted several 
stressors.  In the January 2005 stressor statement, the 
veteran indicated stressors including exposure to death, 
getting hit by rockets and mortar attacks (almost every night 
for two years) and loss of all his friends.  Although the RO 
sought on multiple occasions to obtain more information 
regarding these stressors, such as a narrower window of time 
when the stressor event occurred, the veteran did not provide 
this information.  In addition, he did not provide 
information such as names of friends he lost.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board notes that, without more 
information such as dates or indication of the location of an 
attack, the veteran's asserted stressors are not capable of 
verification.  That is, anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."). 

As the veteran did not engage in combat, and sufficient 
information regarding an alleged in-service stressor to 
attempt verification is lacking, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hepatitis, to include B and C, is 
denied.

Service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


